DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed on November 1, 2022, has been entered.  Claims 1, 4-6, 8, 10, 12-19 and 32 are currently pending in the application.  Claims 9, 11 and 27 have been cancelled.  All previous rejections of claims 9, 11 and 27 have been withdrawn in view of the cancellation of claims 9, 11 and 27.  The previous rejections over Haas et al. as the primary reference have been withdrawn in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 8, 10, 12-19 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lenzi et al. (US 2012/0040050; cited on PTO-892 dated June 27, 2019) in view of Schiffman et al. (Schiffman, S.S., Sattely-Miller, E.A., Bishay, I.E. 2007. “Time to maximum sweetness intensity of binary and ternary blends of sweeteners.” Food Quality and Preference. Vol. 18, pp. 405-415; cited on PTO-892 dated December 23, 2019).
Regarding claims 1 and 8, Lenzi et al. teach a chewing gum composition comprising a chewing gum base and high intensity sweeteners, where the high intensity sweeteners include sucralose at 0.2 wt. %, falling within the claimed range, and encapsulated sucralose (e.g., Examples 15-20).  The Examples 15-20 also include a first high intensity sweetener that is in the neat form (i.e., not encapsulated).  While the Examples 15-20 do not teach rebaudioside A and in an amount as claimed, Lenzi et al. further teach that rebaudioside A is a water-soluble naturally occurring sweetener that may be used interchangeably with the water-soluble artificial sweeteners (e.g., aspartame and acesulfame-K) taught in the Examples [0132].  Lenzi et al. further teach that the sweeteners may be used in the amount necessary to impart the desired sweetness, and in chewing gum sweeteners are typically present between 0.1% and 6% by weight [0135].
Further, Schiffman et al. teach that binary blends of high intensity sweeteners are known to be provided in order to provide a mixture with temporal properties that more closely resemble those of natural sugars, as well as improving overall sensory profiles (p. 405 col. 2-p. 406 col. 1).  Therefore, given that Lenzi et al. teach the same sweeteners as claimed, and teach that the sweeteners may be used in combination and in amounts as claimed, and where Schiffman et al. teach that it was known to combine high intensity sweeteners in order to improve the overall sensory profile of the sweetener composition, it would have been obvious to have combined sweeteners to arrive at the claimed combination through no more than routine experimentation.  
Regarding the first and second sweeteners not demonstrating cross-adaptation, where Lenzi et al. teach that the high intensity sweeteners can be used in combination, and teach a first sweetener as claimed (i.e., rebaudioside A) and a second sweetener as claimed (i.e., sucralose) ([0132]; Examples 15-20), it would have been obvious to have utilized a first sweetener as rebaudioside A and a second sweetener as sucralose in order to provide the chewing gum of Lenzi et al. with the desired sweetness profile.  
Regarding claims 4-6, where Lenzi et al. teach combinations of neat (i.e., unencapsulated) sweeteners, this is considered to render obvious “the first sweetener is released from the gum prior to the second sweetener”, “the second sweetener is released from the gum prior to the first sweetener” and the sweetener release partially overlapping.  Where neither of the first and second sweeteners are encapsulated, the release of the sweetener will be a function of their presence in the chewing gum.  Where the first sweetener is a steviol glycoside and the second sweetener is sucralose, given that Lenzi et al. teach these sweeteners, and teach that the sweeteners may be used in combination ([0132]; Examples 15-20), to have included combinations of these sweeteners in a chewing gum would have been obvious over the teachings of Lenzi et al.  Further, based on the teachings of Schiffman et al., one of ordinary skill would have had the reasonable expectation that combinations of sweeteners would provide an improved overall sensory profile.  Therefore, one of ordinary skill would have been able to have included known sweeteners in known forms in order to provide a sweetness release order as claimed.
Regarding claim 10, Lenzi et al. do not specifically teach utilizing a weight ratio of first sweetener to second sweetener of greater than 2:1.  However, Lenzi et al. do teach that the sweeteners can be provided in combination ([0132]; Examples 15-20), and teach that the combination are to impart the desired sweetness, with sweeteners in chewing gums generally included at 0.1% to 6% by weight [0135].  Further, one of ordinary skill would have recognized that different high intensity sweeteners have different sweetness intensities and different sweetness profiles as taught by Schiffman et al.  One of ordinary skill would have, in turn, adjusted the weight of each sweetener in order to impart the desired sweetness intensity and sweetness profile to the resultant chewing gum.  These adjustments would have been routine for one of ordinary skill and are not considered to have provided an unexpected result where it was known to adjust the amounts of sweeteners in order to provide the desired sweetness profile.
Regarding claims 12 and 13, Lenzi et al. teach a chewing gum composition comprising a chewing gum base and high potency sweeteners, where the high intensity sweeteners include sucralose at 0.2 wt. %, falling within the claimed range, and encapsulated sucralose (e.g., Examples 15-20).  The Examples 15-20 also include a first high intensity sweetener that is in the neat form (i.e., not encapsulated).  While the Examples 15-20 do not teach rebaudioside A and in an amount as claimed, Lenzi et al. further teach that rebaudioside A is a water-soluble naturally occurring sweetener that may be used interchangeably with the water-soluble artificial sweeteners (e.g., aspartame and acesulfame-K) taught in the Examples [0132].  Lenzi et al. further teach that the sweeteners may be used in the amount necessary to impart the desired sweetness, and in chewing gum sweeteners are typically present between 0.1% and 6% by weight [0135].
Further, Schiffman et al. teach that binary blends of high intensity sweeteners are known to be provided in order to provide a mixture with temporal properties that more closely resemble those of natural sugars, as well as improving overall sensory profiles (p. 405 col. 2-p. 406 col. 1).  Therefore, given that Lenzi et al. teach the same sweeteners as claimed, and teach that the sweeteners may be used in combination, and may be encapsulated, and where Schiffman et al. teach that it was known to combine high intensity sweeteners in order to improve the overall sensory profile of the sweetener composition, it would have been obvious to have combined sweeteners to arrive at the claimed combination through no more than routine experimentation.  
Regarding the first sweetener not demonstrating cross-adaptation with the second and third sweeteners, where Lenzi et al. teach that the high intensity sweeteners can be used in combination, and teach a first sweetener as claimed (i.e., rebaudioside A) and second and third sweeteners as claimed (i.e., sucralose) ([0132]; Examples 15-20), it would have been obvious to have utilized a first sweetener as rebaudioside A, a second sweetener as sucralose, and a third sweetener that is encapsulated sucralose in order to provide the chewing gum of Lenzi et al. with the desired sweetness profile.  
Regarding claims 12 and 14-19, where Lenzi et al. clearly allow for longer lasting sweetness their chewing gum, with the continuum being provided by mixing different encapsulated and unencapsulated sweeteners [0135], and where Schiffman et al. teach blending high intensity sweeteners to improve the overall sensory profile, it would have been obvious to have provided a combination of sweeteners as claimed in order to provide the predictable result of a chewing gum exhibiting a sweetener release in the desired order. Whether these sweeteners are provided singly, or combined such that the consumer experiences two sweeteners simultaneously, is considered an obvious matter of choice based on the flavor experience the manufacturer intends to impart.  Whether the release is separate or overlapping, the sweetener delivery is not considered to provide an unobvious contribution over the prior art, as all of the claimed sweeteners, and means of delaying their release, are known in the art and are being employed consistent with their recognized function.
Further, Applicant has not provided convincing evidence that the claimed combination of sweeteners provides an unexpected result where all of the claimed sweeteners are known in the prior art to be included in chewing gums.
Regarding claim 32, where Lenzi et al. teach the combination of sweeteners, and where Schiffman et al. speak to combining sweeteners to improve the overall sensory profile, it is considered that the chewing gum of modified Lenzi et al. has a consistent sweetness profile for at least the first 12 minutes of chewing.  Further, where both Lenzi et al. and Schiffman et al. recognize that the types and forms of sweeteners included in chewing gums will affect the length of sweetness release, it would have been well within the abilities of one of ordinary skill to have combined sweeteners as claimed in order to provide a chewing gum which has a consistent sweetness release profile as claimed.

Response to Arguments

Applicant's arguments filed November 1, 2022, have been fully considered.  To the extent they apply to the rejection above, they are not persuasive.
Applicant argues that the claimed chewing gum compositions unexpectedly provide improved properties, with the specific claimed sweetener composition providing  a more consistent sweetness intensity profile and higher sweetness intensity that the comparative chewing gums (Remarks, pp. 6-7).
This argument is not persuasive.  Lenzi et al. (US 2012/0040050) is now relied upon as the primary reference.  Lenzi et al. teach chewing gum compositions comprising both neat sucralose and unencapsulated sucralose, and teach rebaudioside A as a sweetener known to be included in chewing gums interchangeably with the artificial high intensity sweeteners taught in the examples of Lenzi et al.  The examples in the instant specification do not provide a comparison with the prior art of Lenzi et al., which is considered “closer” to the claimed invention than the comparisons in the instant specification as Lenzi et al. do teach examples including both neat and encapsulated sucralose, as well as additional high intensity sweeteners in both the neat and encapsulated forms.  The Example 16 in the instant specification that applicant alleges is inferior does not comprise neat and encapsulated sucralose in combination with other neat and encapsulated sweeteners.  Therefore, it cannot be said that the comparisons in the instant specification are sufficient to overcome the rejection set forth above.
Further, as stated in the office action dated July 6, 2022, one of ordinary skill in the art would have been well aware that different sweeteners have different release profiles and would have been able to combine sweeteners in order to impart the desired sweetness to the chewing gum composition.  Evidence of record, including Deis and Tan et al., as well as Schiffman et al. relied upon in the rejection above, teaches that it was known well before the instant invention to combine multiple high intensity sweeteners to impart the desired sweetness profile to the resultant product.  Therefore, while some experimentation is required to arrive at an acceptable sweetener profile, given that applicant is using sweeteners known to be included in chewing gums, and given that the applied prior art teaches both neat and encapsulated sucralose together in chewing gum compositions, in combination with other high intensity sweeteners, the claimed chewing gum composition is not considered to represent an unobvious contribution over the prior art.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9:00 am-4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791